Title: From Thomas Jefferson to Benjamin Maury, 28 November 1808
From: Jefferson, Thomas
To: Maury, Benjamin


                  
                     Sir 
                     
                     Washington Nov. 28. 08.
                  
                  I have recived your letter on the 27th. requesting me to send you an aid of one hundred Dollars. after the duty of setting apart a portion of one’s income for objects of real charity, a duty still remains to distribute this in such way as to relieve the greatest number of suffering objects. an aid which would be a sensible relief to a man in your circumstances, as an hundred dollars, would give equally sensible relief to an hundred others whose wants are of the daily necessaries for the support of life, & not merely of comforts. however without going into this question at present, I need only observe that in winding up my affairs here, I shall leave considerable debts unpaid for want of money to pay them. under such circumstances, an hundred Dollars sent to you, would be of the money of my creditors, not my own, and would be doing charity at the expence of justice & the rights of others. I am too well persuaded of the correctness of your principles to believe you would not be the first to desire that nothing might be given to you which was unjustly taken from another. I pray you to accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
               